THIBODEAUX, Chief Judge.
For the reasons discussed in the consolidated case of George Raymond Williams, M.D., Orthopaedic Surgery, A Professional Medical L.L.C., et al. v. Bestcomp, Inc., et al., 15-761 (La.App. 3 Cir. 2/3/16), — So.3d —, this court finds that it has subject matter jurisdiction to consider the appeal of that case, rendering the application for a supervisory writ moot. We, therefore, deny the writ application of Chartis Specialty Insurance, Co., Darwin Select Insurance Company, Landmark American Insurance Company, Illinois Union Insurance Company, and Westchester Surplus Lines Insurance Company.
WRIT DENIED.